Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 28, 2022.

Status of the Claims
           Applicant’s amendment to the claims filed 02/28/2022 is acknowledged.
	Claims 1-2, 11, 30, 38, and 52 are amended.
	Claims 3, 5, 7, 9-10, 12, 16-29, 34, 37, 39-43, 45-50, 53-70 are cancelled.
	Claims 1-2, 4, 6, 8, 11, 13-15, 30-33, 35-36, 38, 44, 51-52, and 71 are pending.
Claims 6, 15, 33, 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention.
	Claims 1-2, 4, 8, 11, 13-14, 30-32, 38, 44, 51-52, and 71 are under examination.


Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect in the instant application:
Per the group restrictions, Applicant has elected without traverse the following:
1. Applicant elected Group I, drawn to a polypeptide comprising a zinc finger peptide, nucleic acids encoding the polypeptide, and adeno-associated viruses comprising the nucleic acids.
2. For the zinc finger peptide sequence, Applicant elected SEQ ID NO: 29.
3. For the zinc finger recognition domain sequence, Applicant elected SEQ ID NO: 4.
4. For the L2 linker domain sequence, Applicant elected SEQ ID NO: 6.
5. For the L3 linker domain sequence, Applicant elected SEQ ID NO: 16.
6. For the XL linker domain sequence, Applicant elected SEQ ID NO: 24.
Per the species elections, Applicant has elected without traverse the following:
a. For the KRAB repressor sequence, Applicant has elected SEQ ID NO: 39.
b. For the nuclear localization signal sequence, Applicant has elected SEQ ID NO: 37.

Modification to Restriction Requirement: As previously stated, the Examiner has identified SEQ ID NOs: 50 and 54 to be larger polypeptide sequences comprising Applicant’s elected SEQ ID NO: 29. That is, SEQ ID NOs: 50 and 54 are drawn to Applicant’s elected zinc finger peptide according to SEQ ID NO: 29. Accordingly, the Restriction Requirement mailed 06/17/2021 has been modified in that the polypeptide sequences according to SEQ ID NOs: 50 and 54 are considered to be drawn to a single invention, namely Applicant’s elected invention of the zinc finger peptide according to SEQ ID NO: 29. In other words, the restriction requirement between SEQ ID NOs: 29, 50, and 54 has been withdrawn.

Withdrawn claims: As previously stated, although the polypeptide sequences according to SEQ ID NOs: 50 and 54 comprise Applicant’s elected zinc finger peptide according to SEQ ID NO: 29, as discussed above, the polypeptide sequences according to SEQ ID NOs: 50 and 54 are considered to be drawn to nonelected species. For example, SEQ ID NOs: 50 and 54 comprise the nuclear localization signals according to SEQ ID NOs: 38 and 46, respectively, as opposed to Applicant’s elected nuclear localization signal according to SEQ ID NO: 37.
In addition, with respect to claim 6, claim 6 recites wherein all of the zinc finger domains are defined according to Formula 6. The first zinc finger domain of elected SEQ ID NO: 29 (residues 1-25) is YACPVESCDRRFSQSGDLTRHIRIH, which is embraced by Formula 4 but not Formula 6. Accordingly, claim 6 is considered to be drawn to a nonelected invention.
Accordingly, in view of the preceding discussion and Applicant’s election response, claims 6, 15, 33, 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2021.
	

Priority
	This application is a National Stage of International Application No. PCT/GB2016/053454 filed November 4, 2016, claiming priority based on U.K. Patent Application No. GB1519584.5 filed November 5, 2015. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 02/28/2022 has been considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 09/27/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
	On pages 9-11 of the reply filed 02/28/2022, Applicant has provided an explanation on the record for the “Annotation” sections on pages 102-107 of the specification. Although the objection to the “Annotation” sections has been withdrawn, the Examiner does not agree that Applicant’s explanation provided in the reply is clearly provided in the disclosure as originally filed.  

Specification
The amendment to the specification and Sequence Listing filed 02/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In the last line on page 103 of the marked-up copy of the specification filed 02/28/2022, Applicant added a new sequence and sequence identifier. See reproduction below:

    PNG
    media_image1.png
    53
    508
    media_image1.png
    Greyscale

The new sequence (SEQ ID NO: 186) was also added to the new Sequence Listing filed 02/28/2022. 
In papers filed 02/28/2022, Applicant argues that the first nucleotide “c” was “inadvertently missing from the disclosure as originally filed, and that the correction is “obvious” as being identified as the complementary sequence of GGGGGAGGGG. See pages 8-9, joining paragraph of Applicant’s reply. This is not found persuasive. The sequence “ccctccccc”, as originally disclosed, is not equivalent to the sequence “cccctccccc”, as newly introduced. Applicant is responsible to submitting an accurate disclosure at filing. It is further noted that, although the Examiner acknowledges that Applicant has provided an explanation on the record for the “Annotation” sections of the specification (see pages 9-11 of the reply filed 02/28/2022), said explanation is not clearly provided in the disclosure as originally filed.
Applicant is required to cancel the new matter in the reply to this Office Action. This objection applies to both the specification and Sequence Listing filed 02/28/2022.


Citation of Relevant Prior Art
	A zinc finger peptide having the amino acid sequence according to SEQ ID NO: 29 is not taught or fairly suggested by the prior art for the following reasons. However, it is noted that the finger peptide having the amino acid sequence according to SEQ ID NO: 29, as recited in claims 14, 32, and 51, is not allowable subject matter because of the 35 U.S.C. 112 rejections set forth in this Office action.
Closest prior art is WO 2012/049332 A1 to Isalan et al., of record in IDS. WO 2012/049332 A1 is the publication of International Application No. PCT/EP20l l/068139 and belongs to the same patent family as U.S. Applications 13/879,422 (now U.S. Patent 9,096,682 B2) and 14/714,948 (now U.S. Patent 9,732,129 B2). WO 2012/049332 A1 discloses a zinc finger peptide having an amino acid sequence according to SEQ ID NO: 12 of WO 2012/049332 A1, which is 79.0% identical to SEQ ID NO: 29 of the instant application. See Sequence Search Results, File Name: 20210820_132143_us-15-773-779c-29.rai, RESULT 1; alignment reproduced below:

Alignment between SEQ ID NO: 12 of WO 2012/049332 A1 (Db) and instant SEQ ID NO: 29 (Qy)

    PNG
    media_image2.png
    629
    864
    media_image2.png
    Greyscale


However, WO 2012/049332 A1 does not teach or fairly suggest the zinc finger peptide according to SEQ ID NO: 29 of the instant application.
The Examiner has identified SEQ ID NOs: 50 and 54 to be larger polypeptide sequences comprising Applicant’s elected SEQ ID NO: 29. Accordingly, in light of the finding that the zinc finger peptide according to SEQ ID NO: 29 is not taught or fairly suggested by the prior art, the polypeptide sequences according to SEQ ID NOs: 50 and 54 are also considered to be not taught or fairly suggested by the prior art.

Extension of search and consideration:
Because Applicant’s elected invention (SEQ ID NO: 29) is not taught or fairly suggested by the prior art, the Examiner’s search and consideration has been extended to Applicant’s nonelected invention, the zinc finger peptide according to SEQ ID NO: 31. Accordingly, consideration has been extended to the sub-sequences embraced by SEQ ID NO: 31, namely SEQ ID NO: 2 as the zinc finger recognition domain sequence, SEQ ID NO: 10 as the L3 linker domain sequence, and SEQ ID NO: 23 as the XL linker domain sequence. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 8, 11, 13-14, 30-32, 38, 44, 51-52, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is repeated in part on the same grounds of rejection set forth in the previous Office action mailed 09/27/2021. A response to Applicant’s traversal follows this partial repeated rejection. The new limitations introduced in Applicant’s amendment filed 02/28/2022 is addressed in the rejection below.
The independent claims (claims 1, 30, and 38) are directed to polypeptides comprising a zinc finger peptide having 8 to 32 zinc finger domains. The claims further recite that the zinc finger peptide comprises a sequence that satisfies the following limitations: 

    PNG
    media_image3.png
    440
    764
    media_image3.png
    Greyscale

The recitation is drafted in such a way that the scope of the claimed invention is unclear for the following reasons:
The meaning of the subscripts n0, n1, n2, and n4 is not defined in the claim. For example, although the claim recites “n0 is 0 or 1,” the claim does not clarify what it means when n0 is 0 or when n0 is 1.
The claims further define “Formula 4” and “Formula 6” in such a way that is generally indefinite. Although the claims recite that “X is any amino acid” and “the numbers in subscript indicate the numbers of residues represented by X at that position,” the recitation is still indefinite. For example, it is unclear whether the subscript “2” in the phrase “X2” means (1) that “X2” is equivalent to the sequence X X, wherein X is any amino acid, or (2) that “X2” is any of two amino acids represented by “X2.” In the latter case (2), the claim fails to identify what two amino acids are represented by “X2.” 
Another example, the claim fails to define what multiple subscripts mean as in the phrase “X2,4.” It is unclear if the phrase “X2,4” is equivalent to the phrase “X2 or X3” or to the phrase “X2 and X3.”
The claims further recite that the zinc finger domains have a recognition sequence X-1 X+1 X+2 X+3 X+4 X+5 X+6 and wherein the number in superscript indicates the position of the amino acid in the recognition sequence of the zinc finger domain. It is unclear how the superscripts change the scope of the invention. For example, the phrase “X-1” apparently already has a “position” in the sequence of X2 C X2,4 C X5 X-1 X+1 X+2 X+3 X+4 X+5 X+6 H X3,4,5 H/C, so it is unclear what purpose the superscript “-1” serves. It is unclear if the recitation is an attempt to limit the residue “X-1” to a particular position in the sequence of the larger “polypeptide,” or if Applicant is implying a spatial position of the residue “X-1” in the 3-dimensional ternary structure of the larger “polypeptide.”
The claims further recite wherein at least 8 adjacent zinc finger domains have a recognition sequence “X-1 X+1 X+2 X+3 X+4 X+5 X+6 according to SEQ ID NO: 1.” According to the Sequence Listing, SEQ ID NO: 1 represents the sequence Q S A/G D L/R T/K R. However, the claims specifically recite that “X is any amino acid.” This recitation is plainly contradictory. It is further noted that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Accordingly, to the extent that SEQ ID NO: 1 may be considered a narrower statement of the broad limitation “wherein X is any amino acid”, the claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, the claims do not expressly identify SEQ ID NO: 1 as being limited to the 8 sequences represented by Q S A/G D L/R T/K R, as stated in the Sequence Listing.
In papers filed 02/28/2022, Applicant further amended the independent claims (claims 1, 30, and 38) to recite “wherein the sequence of SEQ ID NO: 1 is selected from a combination of SEQ ID NOs: 2 and 5; from a combination of SEQ ID NOs: 3 and 4; from a combination of SEQ ID NOs: 2, 3 or 4, or from a combination of SEQ ID NOs: 3, 4 and 5”. This recitation is generally unclear and indefinite for the following reasons:
The claims recite that SEQ ID NO: 1 is selected from a “combination” of SEQ ID NOs. For example, the claims recite SEQ ID NO: 1 is selected from a combination of SEQ ID NOs: 2 and 5. A “combination of SEQ ID NOs: 2 and 5” requires both SEQ ID NO: 2 and SEQ ID NO: 5 as a single combination. Accordingly, a single member cannot be “selected” from a single combination, as recited in the claims.
According to the Sequence Listing, SEQ ID NO: 1 represents the sequence Q S A/G D L/R T/K R. Accordingly, although SEQ ID NO: 1 may be either SEQ ID NO: 2 (Q S A D L T R) or SEQ ID NO: 5 (Q S A D R K R), it is not clear how SEQ ID NO: 1 may be a “combination” of both SEQ ID NO: 2 and SEQ ID NO: 5 (i.e. a combination of both Q S A D L T R and Q S A D R K R). 
The claims recite “a combination of SEQ ID NOs: 2, 3 or 4”. “SEQ ID NOs: 2, 3 or 4” is not a “combination” but rather a list of alternatives. Accordingly, is it not clear what “a combination of SEQ ID NOs: 2, 3 or 4” means, or what “combination” of SEQ ID NOs Applicant is attempting to claim.
For the reasons outlined above, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Response to arguments: On pages 11-13 of the reply filed 02/28/2022, Applicant argues that the meaning of the subject matter recited in the independent claims (claims 1, 30, and 38) is clear from the relevant passages provided in the specification as filed. This is not found persuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The descriptions provided in the specification for the formulas and symbolism recited in the claims, which Applicant’s argument relies on, is not provided in the claims themselves. Claim limitations are given their broadest reasonable interpretation and are not necessarily limited by their specific descriptions or preferred embodiments provided in the specification.
Applicant further argues that it is completely acceptable in patent law to define a feature in a claim by a broad term, and then to more specifically define that term according to a preferred feature. See page 13 of Applicant’s reply. In this case, Applicant is incorrect on patent law. It is well established that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Accordingly, to the extent that SEQ ID NO: 1 may be considered a narrower statement of the broad limitation “wherein X is any amino acid”, the claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 8, 11, 13-14, 30-32, 38, 44, 51-52, and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is repeated on the same grounds of rejection set forth in the previous Office action mailed 09/27/2021. A response to Applicant’s traversal follows this repeated rejection.
The independent claims (claims 1, 30, and 38) are directed to polypeptides comprising a zinc finger peptide having 8 to 32 zinc finger domains. The zinc finger peptide comprises a sequence that satisfies the following limitations: 

    PNG
    media_image3.png
    440
    764
    media_image3.png
    Greyscale

The recitation is directed to a nearly unlimited number of zinc finger peptides. For example, if each of the eleven X’s in the phrase “X2 C X2,4 C X5 X-1 X+1 X+2 X+3 X+4 X+5 X+6 H X3,4,5 H/C” (Formula 4) can be one of twenty amino acids (see “wherein X is any amino acid”), Formula 4 alone represents over 2011 (over 200 trillion) possible sequences. It is further noted that the claims are not only directed to the genus of zinc finger peptides represented by the recited formulas, but the claims expressly embrace any polypeptide comprising the zinc finger peptides. Because the claims are drawn to zinc finger peptides, the claimed polypeptides must functionally bind to polynucleotides with sequence specificity. Specific, functional polypeptides cannot be determined a prior from the extremely broad genus of claimed polypeptides.
The specification discloses four zinc finger polypeptides (SEQ ID NOs: 29, 31, 33, and 35) that were incorporated in four larger polypeptides (SEQ ID NOs: 49, 50, 51, and 52), referred to as “mZF-ZF87” (see page 60, last full paragraph). It is further noted that the four polypeptides represented by SEQ ID NOs: 49, 50, 51, and 52 comprise different combinations of zinc finger recognition domains represented by SEQ ID NOs: 2, 3, 4, and 5. The specification discloses that “mZF-ZF87” was a functional polypeptide in a working example. See Example 15 starting on page 94, page 96 (“This indicates that mZF-ZF87 target repression is functioning”), and Figure 16C. However, the specification fails to disclose which one of the four larger polypeptides (SEQ ID NOs: 49, 50, 51, and 52) is being referred to as “mZF-ZF87” in the working example. Nonetheless, four polypeptides are not representative of the extremely broad genus of polypeptides encompassed by the claims, as discussed above.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the broad genus of polypeptides, as claimed, at the time the application was filed.
Response to arguments: Applicant argues that the claims have been amended to define the zinc finger peptides as all binding to CAG- and/or CTG- repeat sequences, therefore limiting the claim to a narrower number of zinc finger peptides than the number identified in the rejection. See pages 13-14 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  Claim scope is not limited by claim language that does not limit the claim to a particular structure. See MPEP 2111.04. In this case, the claims specifically recite that “X is any amino acid”. Accordingly, as stated in the rejection, if each of the eleven X’s in the phrase “X2 C X2,4 C X5 X-1 X+1 X+2 X+3 X+4 X+5 X+6 H X3,4,5 H/C” (Formula 4) can be one of twenty amino acids, Formula 4 alone represents over 2011 (over 200 trillion) possible sequences. The recitation that the zinc finger peptides bind to CAG- and/or CTG- repeat sequences merely describes a desired functional property of the claimed zinc finger peptides without clearly limiting their structure. Moreover, the claims do not require that all zinc finger domains bind to a CAG or CTG, but only recites that the “polypeptide” binds to CAG or CTG. Accordingly, the claims as drafted would encompass a zinc finger peptide having only a single zinc finger domain that binds to CAG or CTG and 7-31 zinc finger domains that do not bind to CAG or CTG.
Applicant further argues that the claims have been amended to be limited to a small group of specific recognition sequences selected from particular combination of SEQ ID NOs: 2-5. See page 14 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, the scope of the recitation Applicant refers to is not clear for the reasons discussed in the rejection of the claims under 35 U.S.C. 112(b) above. Furthermore, the claims clearly recite that “X is any amino acid” in the recognition sequence X-1 X+1 X+2 X+3 X+4 X+5 X+6. Accordingly, the claims are not limited the recognition sequences of SEQ ID NOs: 2-5.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
This rejection is repeated on the same grounds of rejection set forth in the previous Office action mailed 09/27/2021. Applicant’s reply filed 02/28/2022 does not present any specific argument challenging this rejection. See page 14 of Applicant’s reply.
Claim 52, dependent on claim 38, merely recites that the zinc finger peptide binds to CAG-repeat and/or CTG-repeat sequences containing at least 22 triplet repeats and wherein the binding affinity is at least 1 nM; at least 100 pM or at least 10 pM. That is, claim 52 merely recites a functional property (i.e. binding activity) that naturally flows from the structure (i.e. the zinc finger peptide sequence) recited in claim 38. Claim 52 does not further limit the structure of the instantly claimed polypeptide. For these reasons, claim 52 is improper dependent for failing to further limit the claim upon which it depends (claim 38).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8, 11, 13-14, 30-32, 38, 44, 51-52, and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/049332 A1 to Isalan et al., of record in IDS. 
This rejection is repeated on the same grounds of rejection set forth in the previous Office action mailed 09/27/2021. A response to Applicant’s traversal follows this repeated rejection.
WO 2012/049332 A1 is the publication of International Application No. PCT/EP20l l/068139 and belongs to the same patent family as U.S. Applications 13/879,422 (now U.S. Patent 9,096,682 B2) and 14/714,948 (now U.S. Patent 9,732,129 B2).
WO 2012/049332 A1 discloses a zinc finger peptide according to SEQ ID NO: 10. See Table 1 on pages 53-55 of WO 2012/049332 A1. The zinc finger peptide according SEQ ID NO: 10 of WO 2012/049332 A1 has 89.1% identity to the zinc finger peptide according to SEQ ID NO: 31 of the instant application. See Result 1 of File Name: 20210913_102206_us-15-773-779c-31.rai in the Sequence Search Results; alignment reproduced below:

Alignment between SEQ ID NO: 10 of WO 2012/049332 A1 (Db) and instant SEQ ID NO: 31 (Qy)

    PNG
    media_image4.png
    634
    863
    media_image4.png
    Greyscale


	The difference between the zinc finger peptide according to SEQ ID NO: 10 of WO 2012/049332 A1 and the zinc finger peptide according to SEQ ID NO: 31 of the instant application is that the eleven recognition sequences of instant SEQ ID NO: 31 comprises the amino acid sequence of QSADLTR (instant SEQ ID NO: 2), whereas the eleven recognition sequences of SEQ ID NO: 10 of WO 2012/049332 A1 comprises the amino acid sequence of QRATLQR (SEQ ID NO: 1 of WO 2012/049332 A1). However, WO 2012/049332 A1 discloses the zinc finger recognition sequence of QSADLTR (SEQ ID NO: 106 of WO 2012/049332 A1). See Table 4 on pages 70-71 of WO 2012/049332 A1. SEQ ID NO: 106 of WO 2012/049332 A1 is identical to instant SEQ ID NO: 2. On page 25, lines 5-10, WO 2012/049332 A1 discloses that in any of the embodiments of the disclosed invention, the one or more recognition sequences according to SEQ ID NO: 1 (i.e. QRATLQR) may be replaced with the recognition sequence of SEQ ID NO: 106 (i.e. QSADLTR) without substantially changing the nucleic acid recognition and binding characteristics of the zinc finger peptide (ZFP), and such alternative ZFPs are encompassed within the scope of the invention disclosed in WO 2012/049332 A1. Replacing the eleven recognition sequences according to SEQ ID NO: 1 (QRATLQR) with the recognition sequence of SEQ ID NO: 106 (QSADLTR) in the zinc finger peptide according to SEQ ID NO: 10 of WO 2012/049332 A1 results in a zinc finger peptide identical to the instantly claimed zinc finger peptide according to instant SEQ ID NO: 31. 
	WO 2012/049332 A1 discloses wherein the zinc finger peptide comprises the nuclear localization signal sequence of PKKKRKV (SEQ ID NO: 40 of WO 2012/049332 A1), which is identical to SEQ ID NO: 37 of the instant application. See pages 28-29, joining paragraph.
	WO 2012/049332 A1 discloses wherein the zinc finger peptide comprises a KRAB repressor domain according to SEQ ID N O: 16 of WO 2012/049332 A1 arrange C-terminal to the zinc finger peptide. See page 33, lines 18-28; Table 2 on page 59; and page 49, lines 5-10. SEQ ID NO: 39 of the instant application has 100.0% identity to SEQ ID NO: 16 of WO 2012/049332 A1. See Sequence Search Results, File Name: 20210820_132143_us-15-773-779c-39.rai, RESULT 1; alignment reproduced below:


Alignment between SEQ ID NO: 16 of WO 2012/049332 A1 and instant SEQ ID NO: 39

    PNG
    media_image5.png
    280
    870
    media_image5.png
    Greyscale


	WO 2012/049332 A1 discloses nucleic acid molecules encoding the zinc finger peptide. See pages 7-8, joining paragraph.
	WO 2012/049332 A1 discloses an AAV vector comprising a nucleic acid expression construct capable of expressing the zinc finger peptide, and wherein the AAV vector is AAV2/1 subtype vector. See page 7, lines 32-25; page 36, lines 5-19.
	WO 2012/049332 A1 discloses wherein the zinc finger peptide binds to double-stranded trinucleotide repeat nucleic acid sequences comprising CAG-repeat, CTG-repeat, and/or CAGCTG-repeat sequences (page 78, lines 11-13); and wherein binding affinity is at least 1 nM, at least 100 pM, or at least 10 pM (page 78, lines 15-17).
	Response to Arguments: Applicant’s remarks filed 02/28/2022 have been carefully considered. See pages 14-19 of Applicant’s reply. Applicant’s remarks are not found persuasive. To summarize, Applicant provides a lengthy discussion on the background of the invention, design choices made by the inventors, and specific embodiments found in the working examples to argue that the zinc finger polypeptides of the instant application are an improvement over the zinc finger polypeptides disclosed in WO 2012/049332 A1, e.g. prolonged activity and expression, reduced immunogenicity, improved therapeutic treatment, etc. However, secondary considerations and allegations of unexpected results are irrelevant under 35 U.S.C. 102 and cannot overcome a rejection so based. See MPEP 2131.04.
	Applicant argues that the is no teaching or suggestion in the disclosure of WO 2012/049332 A1 that would have led one to select the sequence of SEQ ID NO: 106 over those other sequences disclosed (e.g. see pages 16-18 of Applicant’s reply). This is not found persuasive because motivation is irrelevant a rejection under 35 U.S.C. 102. In addition, in contrast to Applicant’s assertions, and as stated in the rejection above, WO 2012/049332 A1 expressly discloses that in any of the embodiments of the disclosed invention, the one or more recognition sequences according to SEQ ID NO: 1 (i.e. QRATLQR) may be replaced with the recognition sequence of SEQ ID NO: 106 (i.e. QSADLTR) without substantially changing the nucleic acid recognition and binding characteristics of the zinc finger peptide (ZFP), and such alternative ZFPs are encompassed within the scope of the invention disclosed in WO 2012/049332 A1.
It is further noted that Applicant’s arguments are replete with factually unsupported assertions/allegations. The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). For example, Applicant’s argument fails to present objective evidence which factually supports Applicant’s assertions regarding 
(1) the claimed zinc finger recognition sequences being “charge matched” to avoid disturbing/unbalancing the overall charge (pages 16-17), 
(2) highly repetitive polypeptides sequences lead to sub-optimal overall stability (page 17),
(3) modifications attempting to host-match a peptide sequence was expected to adversely alter binding affinity and reduce specific binding effectiveness (page 17), and
(4) introduction of a Gly residue into the recognition sequences was expected to interrupt the productive binding interaction (page 17).
Finally, although irrelevant under 35 U.S.C. 102, the Examiner does not consider any allegation of secondary considerations or unexpected results that rely on the working examples of the instant application to be commensurate in scope to the wide breadth of zinc finger polypeptides embraced by the instant claims. The limited number of zinc finger polypeptides described in the working examples of the instant application are not representative of the wide breadth of zinc finger polypeptides embraced by the instant claims. See rejection of the claims under 35 U.S.C. 112(a) above.
	To conclude, Applicant’s remarks are unpersuasive in showing a clear material difference between the invention as claimed and that described in WO 2012/049332 A1 as set forth in the rejection above, and therefore Applicant’s remarks fail to overcome this repeated rejection.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633